Citation Nr: 0534086	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-15 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to restoration of non-service connected death 
pension benefits during the appellant's incarceration from 
August 23, 1981 to October 3, 1991.

2.  Entitlement to an increase in the rate of non-service 
connected death pension during the appellant's incarceration.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had several unverified periods of active military 
service, previously reported as extending from January 1951 
to January 1953 and from May 1958 to December 1964.  He died 
in July 1980.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, that assigned an effective date of October 16, 
1980, for the grant of non-service connected death pension 
benefits.  However, in so deciding, the RO determined that 
the appellant's payment of those benefits was to be 
discontinued from August 23, 1981, to October 3, 1991, due to 
her incarceration for a felony.  The RO also reduced the 
appellant's rate of compensation from July 1, 1981, to August 
22, 1981, as a result of a change in her income from prison 
related activity.  The appellant appealed these 
determinations.

The Board notes that this appeal initially came to the Board 
on appeal of an August 1993 RO decision that awarded non-
service connected death pension benefits to the appellant, 
effective on April 1, 1992.  The appellant appealed the 
assigned effective date.  The Board issued a decision in 
April 1997 that upheld the RO's August 1993 decision.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In December 1998, 
the Court granted a joint motion of the parties and vacated 
and remanded the Board's April 1997 decision.  The Board then 
remanded the matter to the RO in July 1999 for additional 
development.  In April 2002, VA granted non-service connected 
death pension benefits from October 16, 1980, and assigned 
the award for those benefits from that date.  However, as 
discussed above, the appellant now appeals the RO's 
determination to reduce and discontinue her pension benefits 
during her period of incarceration.  

The appellant was afforded a personal hearing before a RO 
Decision Review Officer in May 2004.  She also appeared for a 
personal hearing at the RO in June 2005 before the 
undersigned Veterans Law Judge.  Transcripts of the hearings 
are associated with the claims folder.


FINDINGS OF FACT

1.  The appellant was in receipt of non-service connected 
death pension benefits, effective from November 1, 1980. 

2.  The appellant was incarcerated on June [redacted], 1981.

3.  The appellant's receipt of non-service connected death 
pension benefits was discontinued, effective from August 23, 
1981.

4.  The appellant's non-service connected death pension 
benefits were restored following her release from prison, 
effective October 4, 1991.

5.  The inclusion of the appellant's income while a prisoner 
was proper in calculating her countable income.  




CONCLUSIONS OF LAW

1.  The discontinuance of the appellant's non-service 
connected death pension benefits effective from August 23, 
1981 to October 3, 1991, due to her incarceration, was 
proper.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.666 
(2005).

2.  The criteria for payment of a higher amount for 
nonservice-connected death pension have not been met.  38 
U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.23, 3.262, 
3.271, 3.272 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Restoration of non-service connected death pension benefits

The relative facts of this case, which are not in dispute, 
establish that the appellant filed a claim for non-service 
connected death pension benefits in October 1980.  On June 
[redacted], 1981, she was convicted of murder in the second degree 
and criminal solicitation in the second degree and sentenced 
to concurrent prison terms of fifteen years to life and two 
to six years imprisonment, respectively.  An RO 
administrative decision was issued in November 1981 that 
determined that the appellant was barred from receiving VA 
benefits due to her wrongfully and intentionally causing the 
veteran's death.  On October 3, 1991, a petition for a writ 
of habeas corpus was granted and the judgment against the 
appellant was vacated in its entirety.  The appellant 
subsequently plead guilty to the lesser crime of criminally 
negligent homicide, which is a class E felony that carries a 
maximum sentence of four years.  McKinney's Penal Law 
§§ 70.00, 125.10 (West, Westlaw through L. 2005).  She was 
sentenced to "time served."  

Following her release from prison, the appellant filed a 
claim for non-service connected death pension benefits in 
March 1992.  She was ultimately granted non-service connected 
death pension benefits effective from November 1, 1980.  
However, as discussed above, the RO discontinued her benefits 
following her 61st day of incarceration for a felony and 
reinstated those benefits from October 4, 1991.  

38 U.S.C.A. § 5313 provides that "any person who is entitled 
to compensation or to dependency and indemnity compensation 
and who is incarcerated in a Federal, State, or local penal 
institution for a period in excess of sixty days for 
conviction of a felony shall not be paid such compensation or 
dependency and indemnity compensation, for the period 
beginning on the sixty-first day of such incarceration and 
ending on the day such incarceration ends."  VA regulations 
addressing incarcerated beneficiaries receiving pension 
similarly state that "if any individual to or for whom 
pension is being paid under a public or private law 
administered by the Department of Veterans Affairs is 
imprisoned in a Federal, State or local penal institution as 
the result of conviction of a felony or misdemeanor, such 
pension payments will be discontinued effective on the 61st 
day of imprisonment following conviction."  38 C.F.R. 
§ 3.666 (2005).  In other words, the governing law and 
regulation clearly mandate that the appellant's non-service 
connected death pension benefits were to be discontinued 
after her 61st day of incarceration.

The appellant disagrees.  She argues that the discontinuance 
of her non-service connected death pension benefits for the 
period from August 23, 1981, to October 3, 1991, was 
improper.  She asserts that her conviction for murder was 
vacated, and that the nature of that action returned her to a 
pretrial status.  As she was returned to pretrial status, the 
appellant avers that her incarceration was effectively voided 
and eliminated.  She states that VA should therefore consider 
her claim for non-service connected death pension benefits as 
if her conviction and subsequent imprisonment never existed.  
Following the line of reasoning that her conviction and 
imprisonment were eliminated, the appellant argues that her 
death pension benefits should be reinstated in full from the 
time that she filed her claim for benefits in 1980.  The 
appellant alternately contends that she should not be 
penalized for her period of imprisonment that extended well 
beyond the sentencing guidelines for the crime to which she 
plead guilty.  Even if she were to have been sentenced to the 
maximum sentence of four years for criminally negligent 
homicide, the appellant maintains that she should receive 
compensation for the nearly six years that she would have 
received death pension benefits.  In short, the appellant 
asserts that she is entitled to non-service connected death 
pension benefits for the period of time that she should have 
not been imprisoned.

The Board has carefully considered the appellant's arguments 
but finds that there is no legal rationale to support her 
contentions.  On the contrary, a detailed review of the 
legislative history of Public Law 85-24, which was originally 
codified at 38 U.S.C. § 39, 39A, and was subsequently 
recodified as 38 U.S.C.A. § 5313, establishes that the 
purpose in discontinuing pension benefits is one of economics 
and not criminal justice.  Public Law 85-24 was enacted 
because Congress recognized that there were a large number of 
VA beneficiaries and pensioners reaping a windfall while 
being imprisoned for a felony.  103 Cong Rec. 4386-88 (April 
1, 1957).  During the 85th Congress' consideration of H.R. 
71, which eventually became Public Law 85-24, the Comptroller 
General of the United States provided written comments 
wherein he stated that it was "reasonable to suspend or 
terminate the pension payments" during a period of 
imprisonment, "particularly as the needs of the individual 
are otherwise provided for during imprisonment."  H.R. Rep. 
No 85-280, at 5 (letter from Comptroller General commenting 
on H.R. 71).  Similarly, the National Legislative Director of 
AMVETS wrote: 

"The theory of pensions, in our judgment, presupposes a 
veteran's inability to provide for himself and his 
family the necessities of life through productive 
gainful employment, either because of disability or 
advancing years or combination of both.  In such cases 
the payment of pension assists in providing food, 
clothing, and shelter.  During imprisonment, of course, 
these essentials are provided.  Hence, the need for 
pension does not exist."

H.R. Rep. No 85-280, at 11 (statement of John R. Holden, 
National Legislative Director of AMVETS commenting on H.R. 
71).

These documents were included in the House Report 
accompanying H.R. 71, which confirms their value in the 
legislative history of Public Law 85-24.  Additionally, when 
introducing H.R. 10477 in the 84th Congress, Representative 
Teague, of the Committee on Veterans' Affairs, testified  
"It is my opinion that sound public policy requires that no 
pension for a non-service-connected disability be paid to a 
person who is serving a sentence for a felony or misdemeanor.  
It should be considered that a person in this category is 
receiving care for all his creature comforts."  102 Cong. 
Rec. 11732 (July 16, 1956).  Since the language of H.R. 71 
enacted by the 85th Congress was identical to the language of 
H.R. 10477, the Board considers the sponsor testimony highly 
relevant to the history and purpose of Public Law 85-24 and 
its subsequent progeny, 38 U.S.C.A. § 5313 and 38 C.F.R. 
§ 3.666.  Congress clearly realized that the principle behind 
paying pension benefits was negated by the furnishing of 
food, clothing, and shelter to an individual while 
imprisoned, and that to pay those benefits during that 
imprisonment was contrary intent of providing the pension 
benefits.

In view of the foregoing, the Board holds the RO's 
determination to discontinue payment of the appellant's non-
service connected death pension after her 61st day of 
imprisonment (August 23, 1981) was proper.  The fact that the 
appellant's conviction was ultimately vacated is 
inconsequential.  The argument that status of her criminal 
proceeding was returned to a pre-trial status and that she 
was given time served is immaterial.  All that matters is 
that her creature comforts were met during her imprisonment, 
and that there was no need for pension benefits.  Restoration 
of the pension benefits during the appellant's imprisonment 
is legally barred.  The law is dispositive of this issue and 
the Board has no authority to disregard laws passed by 
Congress.  See 38 U.S.C.A. § 7104; see also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (in cases where the law is 
dispositive of the claim, the claim should be denied due to a 
lack of entitlement under the law).  

Increase in the rate of non-service connected death pension

As discussed above, the appellant's receipt of non-service 
connected death pension benefits was discontinued after her 
61st day of imprisonment (August 23, 1981).  A review of the 
record shows that the appellant was awarded death pension 
benefits from November 1, 1980, and that the calculation of 
her monthly entitlement amount (monthly pension payment) was 
based on her having no countable income at that time.  
However, after she entered prison, the RO reduced the 
appellant's monthly entitlement amount due a change in her 
income.  Specifically, the RO determined that the appellant 
received $ 15.00 a week from prison related activity, and 
that this money was countable income that could be used in 
reducing her monthly entitlement amount.

Governing regulations provide that payments of any kind from 
any source (including salary, retirement or annuity payments, 
or similar income, which has been waived) shall be counted as 
income for improved death pension in the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1521, 38 C.F.R. §§ 3.260, 3.261, 
3.262, 3.271(a).  38 C.F.R. § 3.272 provides a list sources 
of income that may be excluded from an individual's countable 
income.  Prison pay or a prison stipend is not included in 
this list.  

Accordingly, the Board finds that the RO properly included 
the appellant's prison pay in calculating her countable 
income and, in so doing, properly reduced the rate of her 
non-service connected death pension.  There is no basis 
therefore to assign an increased rate for the appellant's 
non-service connected death pension.  

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to the duty to notify and assist claimants in the 
development of their claims.  However, the VCAA recognizes 
certain circumstances where VA will refrain from or 
discontinue providing assistance and/or obtaining evidence, 
including, but not limited to, the claimant's ineligibility 
for the benefit sought because of lack of qualifying service, 
lack of veteran status, or other lack of legal eligibility.  
38 C.F.R § 3.159(d).  When there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply. 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  DelaCruz 
v. Principi, 15 Vet. App. 143, 149 (2001); see also 
VAOPGCPREC 5-04.  In this case, because of the lack of legal 
entitlement to the benefits sought, the Board finds that the 
VCAA does not apply.


ORDER

Entitlement to restoration of non-service connected death 
pension benefits during the appellant's incarceration from 
August 23, 1981 to October 3, 1991, is denied.

Entitlement to an increase in the rate of non-service 
connected death pension during the appellant's incarceration 
is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


